Citation Nr: 0123845	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  98-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
neurosensory acoustic deficit, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased rating for residuals of 
avulsion of a laceration injury of the left thumb with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an effective date earlier than 
April 28, 1997 for a 10 percent rating for bilateral 
neurosensory acoustic deficit.  

4.  Entitlement to an effective date earlier than 
April 28, 1997, for a 10 percent rating for residuals of 
avulsion of a laceration injury of the left thumb with 
traumatic arthritis.  

5.  Entitlement to an effective date earlier than May 6, 1998 
for a 20 percent rating for bilateral neurosensory acoustic 
deficit.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran's rating for bilateral neurosensory 
acoustic deficit was increased from noncompensable to 
10 percent effective April 28, 1997 and effective 
May 6, 1998, to 20 percent.  The veteran's rating for 
residuals of avulsion of a laceration injury of the left 
thumb with traumatic arthritis was increased from 
noncompensable to 10 percent, effective April 28, 1997.  The 
veteran disagrees with the present ratings and the effective 
dates of the increase.  Therefore, the current appeal ensued.  

In June 1999, the veteran and his spouse testified at a 
personal hearing before a hearing officer at the RO.  In 
June 2001, a videoconference hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2001).  The transcript of the videoconference 
hearing is of record, although it is noted that much of the 
hearing was inaudible.  During that videoconference hearing, 
the veteran raised the issue of right hand tendinitis due to 
his service-connected left thumb injury.  That issue is not 
inextricably intertwined with the issues on appeal and is 
therefore, referred to the RO for further action.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1990).  

The issue of entitlement to an increased rating for residuals 
of avulsion of a laceration injury of the left thumb with 
traumatic arthritis is the subject of the remand section 
below.  


FINDINGS OF FACT

1.  Results of the June 1997 VA audiometric examination 
correspond to a level II in the right ear and level VIII in 
the left ear. 

2.  Service connection for bilateral neurosensory acoustic 
deficit and avulsion of a laceration injury of the left thumb 
was established by rating decision of February 1978 and both 
disabilities were awarded noncompensable evaluations, 
effective December 1977.  The veteran was notified of the 
rating decision in a letter of March 1978, and he did not 
appeal.   

3.  The veteran filed claims for increased evaluations for 
both disabilities in April 1997.  

4.  There is no evidence of VA or private medical treatment 
for bilateral neurosensory acoustic deficit and avulsion of a 
laceration injury of the left thumb prior to April 1997, the 
date of claim.   

5.  Results of the August 1999 VA audiometric examination 
correspond to a level III in the right ear and level IX in 
the left ear.  These test results were similar to his 
May 1998 VA examination.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
bilateral neurosensory acoustic deficit have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.85, 
Diagnostic Code 6100 (1997 and 2001).  

2.  The February 1978 rating decision is final  38 U.S.C.A. 
§ 7105(a), (b), (c), (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2001).  

3.  An effective date earlier than April 28, 1997, for a 
10 percent rating for bilateral neurosensory acoustic deficit 
and 10 percent rating for residuals of avulsion of a 
laceration injury of the left thumb with traumatic arthritis 
is not warranted.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2001).  

4.  An effective date earlier than May 6, 1998 for a 
20 percent rating for bilateral neurosensory acoustic deficit 
is not warranted.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Entitlement to service connection for bilateral neurosensory 
acoustic deficit and residuals of avulsion of a laceration 
injury of the left thumb was established in a February 1978 
rating decision.  Both disabilities were evaluated as 
noncompensable, effective December 1977, the date of 
separation from service.  The veteran was notified of the 
rating for both disabilities by letter dated March 14, 1978.  
He was informed that he was service-connected for both 
disabilities , but they were rated as less than 10 percent 
disabling and therefore, compensation was not payable.  He 
also was provided his appellate and procedural rights.  This 
notice was sent to his address of record, which was the same 
address of record he had upon entry and separation of 
service.  

In April 1978, the veteran submitted a Declaration of Marital 
Status to VA.  The address provided by the veteran was his 
address of record from the service.  

On April 28, 1997, the veteran filed a claim for an increased 
rating for his service-connected bilateral neurosensory 
acoustic deficit and residuals of avulsion of a laceration 
injury of the left thumb.

The veteran was accorded a VA audiology examination in June 
1997.  He complained of decreased hearing, worse in the left 
ear.  He also reported a history of tympanic membrane 
perforation of the left ear.  Audiometry revealed an average 
pure tone threshold for the 1,000, 2,000, 3,000, and 4,000 
hertz frequencies of 60 decibels in the right ear and 87.5 
decibels in the left ear.  The pure tone threshold in each of 
the four frequencies of the left ear was more than 55 
decibels.  Speech recognition ability was 94 percent in the 
right ear and 54 percent in the left ear.

The veteran also underwent a VA examination for his residuals 
of avulsion of a laceration injury of the left thumb in 
June 1997.  He reported that he did not take pain medication, 
did not see a local physician for any reason, and could not 
recall when he had last had a physical examination.

By rating action of July 1997, the rating for bilateral 
neurosensory acoustic deficit was increased to 10 percent, 
effective April 28, 1997, the date of claim.

In June 1999, the veteran and his spouse testified at a 
personal hearing before a hearing officer at the RO.  The 
veteran stated that he had difficulty with exterior noise and 
he was unable to hear a telephone ringing.  He related that 
his eardrum was "busted" after he was provided a hearing 
aid by VA.  As for his left thumb, he testified that an 
orthopedic surgeon had told him that nothing could be done 
except to fuse the thumb.  He stated that he was self-
employed as a mechanic and took no pain medication because he 
was unable to work while using medication.  He also testified 
that he had not missed any work or jobs as a result of his 
disabilities because he owned his own business and if unable, 
he made someone else perform the work.  His spouse testified 
regarding his hearing loss and corroborated the veteran's 
statement of his difficulty hearing.  The veteran provided a 
June 1999 report from Dr. R. P. Frazier of the Magnolia 
Orthopaedic & Sports Medicine Clinic.

The veteran was accorded VA examinations again in August 
1999.

During the August 1999 VA audiology examination, the veteran 
indicated that he had his hearing tested in May 1998.  The 
examiner reviewed the audiological notes from that testing, 
which indicated that the veteran was wearing a hearing aid 
when a race car backfired and that trauma to his right 
eardrum was observed during otoscopy.  He also related 
bilateral tinnitus for more than 20 years.  Audiometry 
revealed an average pure tone threshold for the 1,000, 2,000, 
3,000, and 4,000 hertz frequencies of 67.5 decibels in the 
right ear and 87.5 decibels in the left ear.  Speech 
recognition ability was 88 percent in the right ear and 
50 percent in the left ear.  The pure tone threshold for each 
relevant frequency of the left ear was more than 55 decibels.  
Normal middle ear function was shown, bilaterally.  The 
examiner stated that the test results were similar to the 
veteran's last test in May 1998.  

A VA examination of the veteran's left thumb was also 
provided in August 1999.   The veteran said he had not had 
any therapy or injections or worn a brace.  He said he had 
not sought care for the thumb previously.  

By rating decision of September 1999, the rating for 
bilateral neurosensory acoustic deficit was increased to 
20 percent, effective May 6, 1998, the date of examination.  
Additionally, the noncompensable evaluation for residuals of 
avulsion of a laceration injury of the left thumb was 
increased to 10 percent, effective April 28, 1997, the date 
of the claim for increase.  

In October 1999, the veteran submitted a statement with 
attachments, in support of his claim.  The attachments were 
copies of letters from (1) VA and (2) the veteran's 
representative, both dated in March 1978, and addressed to 
the veteran at his address of record, indicating, in 
pertinent part, that he had been service connected for his 
hearing condition and residuals of a left thumb injury but 
that neither of these disabilities were compensably 
disabling, therefore, compensation was not payable.  

In February 2001, the veteran was sent a letter by the RO, 
informing the veteran what was necessary to substantiate his 
claim in light of the Veterans Claims Assistance Act of 2000.  

In June 2001, a videoconference hearing was held before the 
undersigned.  Although much of the hearing was inaudible, it 
was noted that the veteran testified that he had problems 
hearing in a crowd, that he was able to hear when it was 
quiet if he paid attention, and the more noise that was made, 
the less he was able to hear.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,620-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
Supp. 2001).

VCAA had not been enacted when the RO adjudicated the 
appellant's claims for increased rating for bilateral 
neurosensory acoustic deficit and earlier effective date.  
The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the appellant in the Board's consideration 
of this question without referring it to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issues, 
and whether he had the opportunity to address the issues at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the appellant was given notice of the laws and 
regulations pertaining to effective dates in the supplemental 
statement of the case in November 1999.  He was given an 
opportunity to testify at a personal hearing and he did so: 
at a personal hearing in June 1999, and again at a 
videoconference hearing in June 2001.  He was advised of the 
evidence that would support or help substantiate his claim in 
a letter from the RO dated February 2001.  This letter 
informed the veteran of the change in the law and what was 
needed to substantiate his claim.  His hearing loss has been 
examined three times since he filed his claim for increase.  
Although one of the audiology reports is not of record in the 
claims file, it is apparently of record in his VA medical 
center records, as the examiner in August 1999 indicated 
review of that audiology report and reported that it was 
similar to the current findings.  As the RO made the 
increased rating effective the date of the May 1998 
examination, the veteran is not prejudiced by the absence of 
this record from his claims file.  

As for his claim for increased rating for bilateral 
neurosensory acoustic deficit, the law was amended for 
hearing loss disorder, effective June 1999.  Although the new 
regulations were not in effect at the time of the initial 
rating decision on appeal, there is no prejudice by the 
Board's consideration of the new regulations.  The amendments 
to the regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating 
hearing loss are identical.  See 64 Fed. Reg. 25,202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  The substantive laws and regulations to be 
applied are the same as those of which the appellant has had 
notice, and he has presented cogent argument in support of 
his claim.  There is no prejudice to him in deciding his 
claims on the merits, because he has been told what is 
necessary to prove his claim, has been provided ample 
opportunity to present evidence to meet those requirements, 
and has had the assistance of the RO to develop every 
possible source of evidence or information that might 
substantiate his claim.  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
these issues to the RO for its consideration of the 
requirements of the VCAA in the first instance.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case, as will be 
discussed more fully below.  Further development and further 
expending of VA's resources is not warranted for the 
increased rating issue for bilateral neurosensory acoustic 
deficit and the earlier effective date claims.

This appeal arises from the veteran's claims of entitlement 
to earlier effective dates and an increased evaluation for 
bilateral neurosensory acoustic deficit.  There is no 
application form that is required in order to claim earlier 
effective dates or increased ratings, and there is thus no 
issue as to substantial completeness of an application.  See 
38 U.S.C.A. § 5102 (West Supp. 2001).  

The veteran's claims for earlier effective dates were 
generated through a notice of disagreement with the effective 
date of the increased evaluations.  He also was in 
disagreement of the percentage awarded for an increased 
evaluation.  The veteran was informed of the laws relating to 
his increased evaluation and the reason for the effective 
date assigned in the rating decisions and in the supplemental 
statement of the case.  He has thus had notice of the 
information and evidence necessary to support his claim.  See 
38 U.S.C.A. § 5103 (West Supp. 2001).  

There is no unfulfilled duty to assist in obtaining evidence 
to substantiate the claim, because there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001).  The veteran indicated at his hearing that he 
does not receive treatment for his hearing loss.  He 
submitted additional evidence in connection with his 
effective date.  There is no indication of additional 
potentially relevant and available records that the RO has 
not requested, and there is sufficient evidence to proceed 
with appellate review.  

B.  Bilateral neurosensory acoustic deficit

Service connection for bilateral neurosensory acoustic 
deficit was granted by rating decision of February 1978.  A 
noncompensable evaluation was awarded, effective 
December 1977.  In April 1997, the veteran filed a claim for 
an increased evaluation for his hearing disorder.  He 
underwent examination in July 1997.  That same month, the 
rating was increased to 10 percent, effective April 28, 1997, 
the date of the claim.  The veteran underwent additional 
examination in May 1998.  He also testified at a personal 
hearing before a hearing officer at the RO in June 1999.  He 
underwent VA examination again in August 1999.  By rating 
decision of September 1999, the veteran's bilateral 
neurosensory acoustic deficit was increased to 20 percent, 
effective May 6, 1998, the date of his examination.  The 
20 percent evaluation has been in effect since that date. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  

The veteran's bilateral neurosensory acoustic deficit 
(hearing loss disability) is rated under Diagnostic Code 
6100.  As previously indicated, during the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4, including the rating 
criteria for evaluating a hearing loss disorder.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  Pursuant to VAOPGCPREC 
3-2000, where a regulation is amended during the pendency of 
an appeal, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  

The new regulations were not in effect when the rating 
decision on appeal was made.  The new regulations changed the 
diagnostic code number assigned to hearing loss, assigning a 
single diagnostic code, 6100, for hearing loss.  Under the 
old criteria, the diagnostic code for hearing loss could 
range from 6100 to 6110, depending upon the degree of loss.  
However, while all hearing loss disability is now assigned 
the single diagnostic code of 6100, the criteria for 
evaluating hearing loss did not change.  In other words, the 
criteria still provide for assigning a rating from 
noncompensable to 100 percent, although under a single 
diagnostic code.  Accordingly, this change in the rating 
schedule is not more beneficial or less beneficial to the 
appellant.  There is no prejudice to him in considering the 
new regulations, because they are substantively the same as 
the old regulations with respect to the method of determining 
the degree of hearing loss and assigning a rating.

The new regulations did add two new provisions, 38 C.F.R. 
§ 4.86(a) and (b), permitting consideration of additional 
factors in evaluating hearing loss disability that cannot 
always be accurately assessed under the old regulations.  
These new provisions are designed to evaluate the level of 
impairment when speech discrimination testing may not reflect 
the severity of communicative functioning difficulty.  See 64 
Fed. Reg. 25,202, 25,203 (May 11, 1999).

The first new provision, that of 38 C.F.R. § 4.86(a), 
indicates that if puretone thresholds in the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.

Otherwise, the severity of a hearing loss disability is 
determined by applying the criteria set forth at 38 C.F.R. 
§ 4.85 (1998) and (2001).  Under these criteria, evaluations 
of bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  See 
38 C.F.R. § 4.85 (1998) and (2001).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (1998) and (2001).  
To evaluate an individual's level of disability, Table VI is 
used to assign a Roman numeral designation for hearing 
impairment based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(a) (1998); 38 C.F.R. § 4.85(b) (2001).  Table 
VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment for each ear.  38 C.F.R. § 4.85(b) (1998); 38 
C.F.R. § 4.85(e) (2001).

The veteran underwent a VA audiology examination in 
June 1997.  This examination revealed an average pure tone 
threshold at 1000, 2000, 3000, and 4000 hertz of 60 decibels 
in the right ear and 87.5 decibels in the left ear, with 
speech recognition ability of 94 percent in the right ear and 
54 percent in the left ear.  This corresponds to a level II 
hearing in the right ear and a level VIII hearing in the left 
ear.  38 C.F.R. § 4.85, Table VI (1998).  The revised 
regulations were not in effect at this time, so the new 
provisions of 38 C.F.R. § 4.86 are not for consideration.

Under Table VII, a designation of level II hearing in the 
better ear and level VIII hearing in the poorer ear yields an 
evaluation of 10 percent.  38 C.F.R. § 4.85, Diagnostic Code 
6101 (1998).

On the audiology examination in August 1999, the average pure 
tone threshold at 1000, 2000, 3000, and 4000 hertz was 67.5 
decibels in the right ear and 87.5 decibels in the left ear, 
with speech recognition ability of 88 percent in the right 
ear and 50 percent in the left ear.  This corresponds to a 
level III hearing in the right ear and a level IX hearing in 
the left ear.  38 C.F.R. § 4.85, Table VI (1998) and (2001).

With respect to the August 1999 findings, consideration is 
also given to the provisions of 38 C.F.R. § 4.86(a), because 
pure tone threshold in each of the four frequencies was more 
than 55 decibels in the left ear.  Under Table VIa, a pure 
tone threshold average of 87.5 yields assignment of level 
VIII hearing impairment.  Thus, use of both pure tone 
threshold average and speech discrimination yields a higher 
numeral, and use of Table VIa would not benefit the 
appellant.

Under Table VII, a designation of level III hearing in the 
better ear and level IX hearing in the poorer ear yields an 
evaluation of 20 percent.  38 C.F.R. § 4.85, Diagnostic Code 
6102 (1998), Diagnostic Code 6100 (2001).

The RO assigned the 20 percent evaluation effective the date 
of the May 1998 audiology examination, because the August 
1999 examiner reviewed those findings and reported they were 
essentially the same in May 1998 as in August 1999.

There is no basis for assignment of a higher evaluation.  The 
assignment of a specific disability evaluation for hearing 
loss is achieved by a the mechanical application of the 
Rating Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Based on the foregoing, an 
increased evaluation for bilateral neurosensory acoustic 
deficit is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


C.  Effective Dates

The veteran contends, in essence, that his hearing loss 
disability and his left thumb disability warranted 10 percent 
evaluations prior to April 28, 1997.  In support of his 
claim, he maintains that he moved to Texas in 1978 and did 
not receive the letter from VA indicating that he had a 
noncompensable evaluation at that time.  He also indicates 
that he did not know that he had the choice to appeal.  He 
said he did not tell VA when he moved.  He believes that both 
disabilities should have been granted a 10 percent evaluation 
effective December 1977.  

He also claims that the 20 percent evaluation for hearing 
loss disability was warranted prior to May 6, 1998.

The effective date of an increased evaluation for a service-
connected disability is governed by law and regulation.  
Under generally applicable criteria, the effective date of an 
award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 1991).  However, the effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if an application is received within 
one year from such date; otherwise, date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2000).  

Service connection for hearing loss disability and left thumb 
injury residuals was granted in a February 1978 rating 
decision, and each disability was evaluated as 
noncompensable, effective December 1977.  The RO notified the 
veteran by letter dated in March 1978.  The letter clearly 
set forth the veteran's appellate and procedural rights.  The 
notice letter was sent to the veteran's address of record, 
which was the same address of record upon entry and 
separation from service, and the same address he provided on 
his original claim.  It was not returned by the post office 
as undeliverable.  Furthermore, in May 1978, the veteran 
provided a Declaration of Marital Status in which he listed 
the same address as that on his claim.  Clearly, he remained 
at the same address through the adjudication of his original 
claim and the notice to him of the rating decision.

Clear evidence to the contrary is required to rebut the 
presumption of regularity in the mailing of this notice.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)); and 
see Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the 
presumption of regularity to procedures at the RO level).  In 
the absence of clear evidence to the contrary, the veteran 
must be presumed to have been properly notified of his grant 
of service connection, the award of a noncompensable 
evaluation and his appellate rights.

However, in this case, the evidence is more than clear that 
the veteran did, in fact, receive notice of the rating action 
and his appeal rights.  In October 1999, the veteran himself 
sent to the RO a copy of the March 1978 RO letter notifying 
him of the rating action, and a copy of a March 1978 letter 
from his representative notifying him of the same thing.  
Clearly, the veteran had actual notice of the rating, and his 
contention that he did not receive the notice because he had 
moved and did not notify VA is utterly lacking in 
credibility.  He may have failed to keep VA apprised of his 
whereabouts, but he did, in fact, receive the notice in 
question.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(a), (b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  The veteran did not file a 
notice of disagreement to the February 1978 rating decision, 
and it is final.

The veteran's claim for increased evaluations was received by 
the RO on April 28, 1997.  His examinations were given in 
June 1997, and the RO increased both the thumb and hearing 
loss disabilities to 10 percent effective April 28, 1997.  
The veteran has said he had no treatment for either 
disability, so there is no medical evidence from 1978 to 1997 
on which to base an evaluation.  The veteran's subjective 
perceptions of hearing loss disability or left thumb pain do 
not permit application of the rating schedule.  In assigning 
the increased evaluations for hearing loss effective the date 
the veteran's claim for increase was received, the RO 
properly applied the law.  There is simply no medical 
evidence on which the evaluation might be based any earlier 
than that date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. § 3.400(o)(2) (2001).

With respect to the claim for an earlier effective date for 
the 20 percent evaluation for hearing loss, the RO assigned 
that evaluation effective the date of a May 1998 audiology 
evaluation.  Although the report of that evaluation is not in 
the claims file, it was reviewed by the examiner who 
conducted the August 1999 audiology evaluation.  The August 
1999 audiology evaluation, as discussed above, did show the 
veteran met the criteria for a 20 percent evaluation for 
hearing loss.  As the examiner reported the results were 
similar to the May 1998 results, the RO assigned the higher 
evaluation effective the date of the May 1998 examination, 
thus giving the benefit of any doubt to the veteran.  There 
is no medical evidence dated any earlier than May 1998 on 
which a higher evaluation might be based, and the RO assigned 
the correct effective dated for the 20 percent evaluation.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2001).


ORDER

A rating greater than 20 percent for bilateral neurosensory 
acoustic deficit is denied.  

An effective date earlier than April 28, 1997, for a 
10 percent evaluation for bilateral neurosensory acoustic 
deficit is denied.  

An effective date earlier than April 28, 1997, for a 
10 percent evaluation for residuals of avulsion of a 
laceration injury of the left thumb is denied.  

An effective date earlier than May 6, 1998, for a 20 percent 
evaluation for bilateral neurosensory acoustic deficit is 
denied.  


REMAND

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with the claim of 
entitlement to an increased rating for residuals of avulsion 
of a laceration injury of the left thumb with traumatic 
arthritis.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

During the veteran's June 2001 Board hearing, he testified 
that he went to VA for treatment of his service-connected 
thumb.  However, at his August 1999 VA examination, he said 
he had not had any treatment for his thumb.  Accordingly, any 
VA treatment for his left thumb must necessarily post-date 
August 1999.

VA is on notice, at least, of potentially relevant medical 
information.  VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal.  Therefore, it is 
necessary to obtain the aforementioned VA medical records, if 
they exist, prior to a final decision in this case.  See Dunn 
v. West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

The RO should obtain all VA inpatient/ 
outpatient treatment records, for the 
veteran's left thumb, since August 1999, 
if any, and associate them with the 
claims file.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. 
§ 3.159(c)(2)(i)).

2.  Ask the veteran whether he has had 
any private treatment or consultations, 
other than the June 1999 consultation 
with Dr. Frazier already of record, with 
respect to his left thumb.  If he has, 
ask him to provide the names, addresses, 
approximate dates of treatment, and 
appropriate releases for all treatment 
records dealing with this left thumb.  
Associate all responses with the file.

If any request for private treatment 
records is unsuccessful, notify the 
appellant in accordance with applicable 
law and regulations.  38 U.S.C.A. 
§ 5103A(b0(2) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(e)).
 
3.  If treatment records are located, 
schedule the veteran for an appropriate 
VA orthopedic examination to evaluate his 
service-connected left thumb disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner to review in conjunction with 
the examination.  The examiner is asked 
to indicate on the examination report 
that he or she has reviewed the claims 
file.  All indicated testing, to include 
range of motion testing, should be done.  

The examiner is asked to describe all 
objective indica of pain and describe all 
functional limitation.  Whether there is 
weakened movement, excess fatigability, 
or incoordination should be addressed, 
and whether any of these cause additional 
functional limitation and the extent to 
such additional limitation should be 
addressed.  The examiner should express 
an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the left thumb 
is used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.

4.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  The RO should then readjudicate the 
aforementioned claim.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



